              Case 1:19-cv-07372-RA Document 44 Filed 02/02/21 Page 1 of 1


                                                                  USDC-SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC#:
 EDGAR DEL AGUILA, et al.,                                        DATE FILED:

                              Plaintiffs,
                                                                     19-CV-7372 (RA)
                         v.
                                                                          ORDER
 NEWMARK SOLUTIONS CORP., et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         For the reasons stated in the Court’s October 26 memorandum opinion and order, dkt. 36, and

in light of the recent revisions made by the parties, the Court concludes that the settlement agreement

is fair and reasonable. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). The

agreement is thus approved, and this action is dismissed with prejudice. The Clerk of Court is

respectfully directed to close this case.

SO ORDERED.

Dated:      February 2, 2021
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
